DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted June 15, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the method claimed in Claim 9.  There is no mention whatsoever of an electrode formed as a slurry that contains terthiophene or thiophene oligomer compounds.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 9 recites “said electrode material” but it is unclear if the claim is limiting e.g. the material of “said electrode” or “said electrode material” as if an electrode material has been previously recited (it has not), and no material been recited for either said electrode.  In a sense, it’s an issue of a lack of antecedent basis, but it is more than that since the interpretation of the cited phrase is unclear in general.  The interpretation of this claim language is unclear. Claims 10-15 are rejected as being dependent upon a rejected base claim.
7.	Further, claims 10-12 refer to a second electrode, but it is unclear which is the ‘second electrode’, especially since one of the electrodes of claim 1 is formed from a dried slurry, which is not necessarily the Si-containing electrode and does not seem like it would be the self-supporting composite material film, but this is unclear because the formation of either type of electrode, particularly one that includes a thiophene compound, is not mentioned in the instant disclosure, aside from the claims.  The nature of which electrode contains the thiophene compound versus which has silicon is totally unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu CN109004274.
Regarding Claims 1-2, 5, and 7-8, Zhu discloses an energy storage device (secondary battery) comprising a first electrode (positive electrode) and a second electrode (negative electrode) wherein at least one of the first and second electrode is a Si-based electrode (para 0019, “negative electrode silicon-based material), and a silicon-dominant electrode (since the Si-based material is the majority component of the negative electrode, meeting Claim 2), a separator between the first and second electrode (para 0045), an electrolyte, and at least one electrolyte additive comprising fluoroethylene carbonate (para 0022, meeting Claim 5) and a terthiophene (triple thiophene and its derivatives, representative examples shown below, meeting Claims 7 and 8) (see at least paras 0009-0028, 0041-0049).

    PNG
    media_image1.png
    573
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    621
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274, as applied to Claim 1, and further in view of Kajiura US Patent 6,287,728.
Regarding Claim 3, Zhu discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Zhu discloses that the second (negative) electrode is formed of a silicon-carbon composite, but Zhu fails to specifically disclose that the second electrode (the negative electrode) comprises a self-supporting composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Kajiura discloses an energy storage device wherein the negative electrode is formed as a porous sintered material having a plate shape (i.e. self-supporting) comprising a composite that is formed of Si and C, and this porous self-supporting material (as opposed to a powdered material) is advantageous since it is sufficiently brought into contact with electrolyte, metal foil current collector is unnecessary, and electric capacity per unit weight and volume is increased, and further, the volume of dead space in the electrode is reduced (see abstract, col 1, line 55-col 2, line 3; col 4, lines 39-45, col 7, lines 24-39).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu with a self-supporting composite material film (active material layer) because Kajiura teaches that a porous self-supporting material (as opposed to a powdered material) is advantageous since it is sufficiently brought into contact with electrolyte, metal foil current collector is unnecessary, and electric capacity per unit weight and volume is increased, and further, the volume of dead space in the electrode is reduced.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274 in view of Kajiura US Patent 6,287,728, as applied to Claim 3, and further in view of Harimoto US PG Publication 2012/0121981.
Regarding Claim 4, Zhu modified by Kajiura discloses the claimed energy storage device of Claim 3, the rejection of which is incorporated herein in its entirety.  Zhu further fails to specifically discloses that the composite material film comprises greater than 0% and less than about 90% by weight of silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, Kajiura further discloses that the self-supporting composite material film is formed of 10% to 70% by weight carbon and 30 to 90% by weight silicon and exemplify the use of 80 parts by weight Si powder and 50 parts by weight pitch carbon (residual carbon rate: 50%) (see col 4, lines 39-46; col 7, lines 24-40) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu having a composition of greater than 0% and less than about 90% by weight of silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases because Kajiura teaches that this composition works with the self-supported composite material structure and The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Zhu modified by Kajiura fails to specifically disclose wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Harimoto discloses a silicon and carbon negative electrode having high reversible capacity and stable charge and discharge characteristics and having little electrical potential loss when lithium is discharged and wherein the electrode structure is characterized as being a silicon-carbon composite wherein the silicon particles are dispersed or distributed in a continuous phase of carbon (para 0134, 0149).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu modified by Kajiura as a continuous phase of carbon having silicon particles distributed throughout the composite material film because Harimoto discloses that this structure contributes to high reversible capacity and stable charge and discharge characteristics and having little electrical potential loss when lithium is discharged.  
Although Harimoto does not specifically recite that the continuous carbon phase holds the composite material film together, the skilled artisan would expect this function to be carried out by the composite of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274, as applied to Claim 5, and further in view of Drach US PG Publication 2018/0108937.
Regarding Claim 6, Zhu discloses the claimed energy storage device of Claim 5, the rejection of which is incorporated herein in its entirety.  Zhu discloses the use of FEC (fluorinated ethylene carbonate) as part of the electrolyte as explained above, but fails to specifically disclose that the electrolyte is substantially free of non-fluorine containing cyclic carbonate.  However, in the same field of endeavor of lithium ion secondary batteries, Drach teaches the cells having Si-based anodes, replacing all or most cyclic carbonates with FEC improves the coulombic efficiency and capacity retention of the cells with Si based anodes (see at least paras 0238-0243).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrolyte of Zhu by replacing the non-fluorinated cyclic carbonate EC of Zhu with fluorinated cyclic carbonate FEC because Drach teaches that this will improve the coulombic efficiency and capacity retention of the cells with Si based anodes. 12.	Claims 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274 in view of Lee US PG Publication 2007/0292754.
Regarding Claim 9, 10, 13, and 15, Zhu discloses a method of forming an energy storage device (secondary battery) comprising a cathode, an electrolyte including fluoroethylene carbonate (meeting Claim 13), and an anode, one is a silicon-dominant electrode (since the Si-based material is the majority component of the negative electrode, meeting Claim 10), and discloses that the electrolyte contains one or more terthiophene or thiophene oligomer compounds including the compound of formula (I) (see reproduced structures above in the rejection of Claim 1, meeting Claim 15) (which means that in the assembled cell where electrolyte has impregnated the cell, the porous anode and cathode contain said terthiophene or thiophene oligomer compound, and wherein said one or both of said cathode and anode is formed using at least the following steps: electrode material is mixed with a solvent to form a slurry, said slurry is coated on metal foil, and the coated metal foil is dried (see at least paras 0009-0028, 0039-0049).  Zhu fails to specifically disclose that in the steps of forming the anode or cathode, said one or more terthiophene or thiophene oligomer compounds is added to the slurry.  However, in the same field of endeavor of rechargeable lithium ion batteries, Lee teaches that additives used to counteract the generation of acid HF in the electrolyte can be added to the electrolyte or the electrodes as functionally equivalent approaches (see e.g. paras 0004, 0013-0016, 0031) and this issue of HF counteraction is the problem addressed by Zhu as well (e.g. paras 0019-0020 of Zhu).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the terthiophene or thiophene oligomer compound of Zhu as an additive in the electrode mixture (and by necessity, to add the additive to the slurry as a step) because Lee teaches that such an additive can be added to the electrolyte or to an electrode as functionally equivalent approaches.  
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274 in view of Lee US PG Publication 2007/0292754, as applied to Claim 9, and further in view of Kajiura US Patent 6,287,728.
Regarding Claim 11, Zhu modified by Lee discloses the method of Claim 9, the rejection of which is incorporated herein in its entirety.  Zhu discloses that the second (negative) electrode is formed of a silicon-carbon composite, but Zhu modified by Lee fails to specifically disclose that the second electrode (the negative electrode) comprises a self-supporting composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Kajiura discloses an energy storage device wherein the negative electrode is formed as a porous sintered material having a plate shape (i.e. self-supporting) comprising a composite that is formed of Si and C, and this porous self-supporting material (as opposed to a powdered material) is advantageous since it is sufficiently brought into contact with electrolyte, metal foil current collector is unnecessary, and electric capacity per unit weight and volume is increased, and further, the volume of dead space in the electrode is reduced (see abstract, col 1, line 55-col 2, line 3; col 4, lines 39-45, col 7, lines 24-39).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu modified by Lee with a self-supporting composite material film (active material layer) because Kajiura teaches that a porous self-supporting material (as opposed to a powdered material) is advantageous since it is sufficiently brought into contact with electrolyte, metal foil current collector is unnecessary, and electric capacity per unit weight and volume is increased, and further, the volume of dead space in the electrode is reduced.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274, Lee US PG Publication 2007/0292754, and Kajiura US Patent 6,287,728, as applied to Claim 11, and further in view of Harimoto US PG Publication 2012/0121981.
Regarding Claim 12, Zhu modified by Lee and Kajiura discloses the claimed energy storage device of Claim 11, the rejection of which is incorporated herein in its entirety.  Zhu modified by Lee further fails to specifically discloses that the composite material film comprises greater than 0% and less than about 90% by weight of silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, Kajiura further discloses that the self-supporting composite material film is formed of 10% to 70% by weight carbon and 30 to 90% by weight silicon and exemplify the use of 80 parts by weight Si powder and 50 parts by weight pitch carbon (residual carbon rate: 50%) (see col 4, lines 39-46; col 7, lines 24-40) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu modified by Lee having a composition of greater than 0% and less than about 90% by weight of silicon particles and greater than 0% and less than about 90% by weight of one or more types of carbon phases because Kajiura teaches that this composition works with the self-supported composite material structure and The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Zhu modified by Lee and Kajiura fails to specifically disclose wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Harimoto discloses a silicon and carbon negative electrode having high reversible capacity and stable charge and discharge characteristics and having little electrical potential loss when lithium is discharged and wherein the electrode structure is characterized as being a silicon-carbon composite wherein the silicon particles are dispersed or distributed in a continuous phase of carbon (para 0134, 0149).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Zhu modified by Lee and Kajiura as a continuous phase of carbon having silicon particles distributed throughout the composite material film because Harimoto discloses that this structure contributes to high reversible capacity and stable charge and discharge characteristics and having little electrical potential loss when lithium is discharged.  
Although Harimoto does not specifically recite that the continuous carbon phase holds the composite material film together, the skilled artisan would expect this function to be carried out by the composite of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN109004274 and Lee US PG Publication 2007/0292754, as applied to Claim 9, and further in view of Drach US PG Publication 2018/0108937.
Regarding Claim 6, Zhu modified by Lee discloses the claimed energy storage device of Claim 5, the rejection of which is incorporated herein in its entirety.  Zhu discloses the use of FEC (fluorinated ethylene carbonate) as part of the electrolyte as explained above, but fails to specifically disclose that the electrolyte is substantially free of non-fluorine containing cyclic carbonate.  However, in the same field of endeavor of lithium ion secondary batteries, Drach teaches the cells having Si-based anodes, replacing all or most cyclic carbonates with FEC improves the coulombic efficiency and capacity retention of the cells with Si based anodes (see at least paras 0238-0243).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrolyte of Zhu and Lee by replacing the non-fluorinated cyclic carbonate EC of Zhu with fluorinated cyclic carbonate FEC because Drach teaches that this will improve the coulombic efficiency and capacity retention of the cells with Si based anodes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
16.	Claims 1-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/890,573.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of copending claims 1-20 read on the currently pending claims.  The co-pending claims are more broadly claimed (the general class of thiophene additive is claimed) but encompass the instant claimed invention.  See the following reproduction of the co-pending claims:

    PNG
    media_image3.png
    820
    786
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    838
    782
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    838
    659
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    829
    651
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    457
    664
    media_image7.png
    Greyscale

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729